Citation Nr: 1800040	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  13-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.

In his August 2013 Substantive Appeal, the Veteran checked the box indicating a desire for a Board hearing via live videoconference.  A Travel Board hearing was scheduled for December 2016 and the Veteran did not appear for the hearing.  However, returned mail dated in October 2016 indicated that the Veteran might not have received notification of his hearing.  Accordingly, in July 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the Veteran to be scheduled for another Board hearing and notified at his current mailing address.  The Veteran was scheduled for another Board hearing in October 2017 and he was notified of this hearing in September 2017 at his new mailing address.  However, he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2017).

The Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDING OF FACT

For the entire appeal period extending from March 17, 2011, the evidence reflects that the Veteran's PTSD has been manifested by symptoms that more nearly approximate total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent for the service-connected PTSD have been met for the entirety of the appeal period extending from March 17, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of April 1989 granted service connection for the Veteran's PTSD.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is currently rated as 50 percent disabling since March 17, 2011 under 38 C.F.R. § 4.130, DC 9411.  The Veteran seeks a higher disability evaluation.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 41 to 60.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).   On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board finds that the Veteran is entitled to a 100 percent disability rating for the service-connected PTSD for the entire appeal period.  Specifically, there is evidence of total occupational and social impairment since March 17, 2011, the date of the increased rating claim.  38 C.F.R. 4.130, DC 9411.

Regarding occupational impairment, the evidence concerning the Veteran's employment history demonstrates that his usual occupation is in construction carpentry, but he has been unemployed for a couple of years.  See February 2011 and August 2012 VA treatment records.  A March 2011 VA psychiatric treatment record documents that the Veteran started a job recently, but it only lasted four days.  He was argumentative with other workers.  He got into a big argument and physical fight with one of them.  He was laid off from the job after the incident.  Before the incident, he had not worked in two years.  The March 2011 VA psychologist stated that the Veteran losing his temper on the most recent job reflects the severity of his disorder, as he desperately needs work.  He had lost other jobs in the past because of his serious problems with anxiety and irritability.  At the September 2011 VA psychiatric examination, the Veteran stated that he was unable to sustain work due to his PTSD symptoms - specifically, angry outbursts and inability to get along with others.  The September 2011 VA psychiatric examiner found that the Veteran's PTSD caused difficulty in adapting to stressful circumstances, including work or a worklike setting, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  At the October 2011 VA psychiatric examination, the Veteran was currently unemployed.  The VA examiner determined that the Veteran's PTSD caused impaired impulse control, such as unprovoked irritability with periods of violence, and an inability to establish and maintain effective relationships.  The VA examiner found that the Veteran was significantly distressed by his PTSD symptoms, which had impaired his ability to work (i.e., lost jobs due to irritability and anger).  The examiner opined that the Veteran's PTSD symptoms were chronic, severe, and significantly impaired his occupational functioning.  An August 2012 VA psychologist found that the Veteran had lost jobs because of his anger and irritability.  He was unable to maintain relationships at work because of anxiety, sensitivity, and anger.

Regarding social impairment, February 2011 and August 2012 VA psychiatric treatment records document that the Veteran did not have any contact with his siblings and did not socialize with any friends.  He talked to his neighbors and his parents.  The February 2011 treatment record noted that he attended church infrequently.  A March 2011 VA psychiatric treatment record documents that the Veteran had been living with his parents for the past six years.  He had not had a steady girlfriend for six years.  He had never been married and did not have any children.  The March 2011 VA psychologist opined that the Veteran's excessive sensitivity, difficulty trusting others, difficulty being close to other, and excessive irritability have led to great difficulty sustaining relationships.  Another March 2011 VA psychiatric treatment record documented that the Veteran was very uncomfortable having people behind him.  At the September 2011 VA psychiatric examination, the Veteran was living with his parents and sleeping on the floor.  The Veteran stated that he was unable to socialize due to his anxiety and irritability.  The Veteran reported that he was trying to avoid stressors; however, this caused him to be significantly isolated.  At the October 2011 VA psychiatric examination, the Veteran lived with his parents, was estranged from his siblings, had few friends, and had difficulty with social relationships.  He avoided social situations.  Both the September 2011 and October 2011 VA examiners found that the Veteran's PTSD caused an inability to establish and maintain effective relationships.  The September 2011 VA examiner also determined that the Veteran's PTSD caused difficulty in establishing and maintaining effective work and social relationships.  The October 2011 VA examiner found that the Veteran was significantly distressed by his PTSD symptoms, which had impaired his ability to socialize (i.e., estranged from sister, few friends, trust issues, does not feel comfortable in social situations).  The examiner found that the Veteran's PTSD symptoms were chronic, severe, and significantly impaired his social functioning.  The August 2012 VA psychiatric treatment record noted that the Veteran was currently separated after being married for about a year.  The Veteran was very distressed about his wife.  He was living with his mother again.  

Accordingly, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 100 percent rating since March 17, 2011.  The Board finds no credible basis for the assignment of a staged rating.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected PTSD symptoms are described to be of the type, frequency and severity that are more nearly consistent with total occupational and social impairment.  The Veteran's low GAF scores support the evidence of record.  Thus, in applying the above law to the facts of the case, the Board finds that an initial disability rating of 100 percent for PTSD is warranted since March 17, 2011, the date of the increased rating claim.  38 C.F.R. § 4.130, DC 9411.

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Veteran has been awarded a 100 percent schedular disability rating March 17, 2011, for the PTSD.  Generally, to grant a total rating based on individual employability due to the service-connected disability (TDIU), the veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating since March 17, 2011.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  


ORDER

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 100 percent for PTSD is granted for the entirety of the appeal period extending from March 17, 2011.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


